OPINION — AG — **** DEFENDANT — INDIGENT — ATTORNEY'S FEES **** A COURT APPOINTED ATTORNEY FOR AN INDIGENT DEFENDANT SHALL NOT BE PAID A SUM TO EXCEED $250.00 IN ANY ONE CASE. WHEN THE CASE IS CONCLUDED, BY FINAL TRIAL COURT JUDGEMENT OR OTHER DISPOSITION, THE ATTORNEY'S FEE SHOULD BE SET BY THE COURT. SHOULD THE COURT, FOR ANY REASON, FIND IT NECESSARY TO APPOINT MORE THAN ONE ATTORNEY TO REPRESENT AN INDIGENT AN INDIGENT DEFENDANT IN ANY ONE CASE, THE TOTAL FEE ALLOWED CANNOT EXCEED $250.00, AND SUCH FEE SHOULD NOT BE PAID UNTIL FINAL TRIAL COURT JUDGEMENT OR OTHER FINAL DISPOSITION OF THE CASE; HOWEVER, THE COURT MAY, IN ITS DISCRETION PRORATE THE MAXIMUM FEE OF $250.00 BETWEEN THE ATTORNEYS IN ACCORDANCE WITH THE AMOUNT OF SERVICE RENDERED BY EACH. CITE: 22 O.S. 1969 Supp., 1271 [22-1271], 22 O.S. 1961, 896-897 [22-896] — [22-897] W. J. MONROE ** SEE: OPINION NO. 89-079 (1990) ** SEE: OPINION NO. 69-359 (1969) **